Citation Nr: 1036758	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for residuals of cerebrovascular 
accident (CVA) with right sided hemiparesis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from January 1980 to January 
1983 and from January 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, in which the RO declined to reopen the 
Veteran's claim for service connection for residuals of 
cerebrovascular accident with right upper extremity weakness.  

In February 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder.  In July 2009, 
the Board remanded this matter for additional development.  With 
respect to the claim decided herein, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied with 
the July 2009 remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  In August 2003, the RO denied service connection for 
residuals of CVA with right sided hemiparesis.  The Veteran did 
not appeal that determination and it became final.

2.  Evidence associated with the claims folder since the August 
2003 denial, when considered by itself or in connection with 
evidence previously assembled, neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of CVA with right sided 
hemiparesis, nor raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in August 2003, denying service connection 
for residuals of CVA with right sided hemiparesis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

2.  The evidence received since the RO's August 2003 denial is 
not new and material, and the claim for service connection for 
residuals of CVA with right sided hemiparesis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this regard, the VCAA 
states that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

In this case correspondence dated in June 2004 VA provided the 
Veteran with the notice required under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b), for service connection claims; and in August 
2009 pursuant to Board remand, notice pursuant to Kent, 20 Vet. 
App. 1 was provided.  That notice informed the Veteran of the 
bases for the previous denial and described what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Id.  Defects as to the timeliness of the 
statutory and regulatory notice are rendered moot because the 
Veteran's claim on appeal has been fully developed and re-
adjudicated by an agency of original jurisdiction after notice 
was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the Veteran's service treatment records and service 
medical examination and history reports.  VA outpatient treatment 
records have been obtained.  VCAA also requires VA to provide a 
medical examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  In the present case, a VA 
examination is not warranted as the Board has found that new and 
material evidence has not been presented to reopen the claim. 38 
C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Evidence

In an August 2003 rating decision the RO denied the Veteran's 
claim for service connection for residuals of CVA with right 
sided hemiparesis.  The bases for the denial of service 
connection for residuals of CVA with right sided hemiparesis was 
that no permanent residuals or chronic disability subject to 
service connection was shown by the evidence and service medical 
records do not show that the Veteran was treated for a stroke or 
for any other medical condition for which CVA might be a 
complication, during military service.  In addition, there is no 
evidence that that the Veteran currently has residuals from a CVA 
which began in or was aggravated by active duty service.  The 
Veteran did not appeal the August 2003 rating decision and it 
became final.

In June 2004, the Veteran requested that his claim of entitlement 
to service connection for residuals of CVA with right sided 
hemiparesis be reopened.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed, unless the 
evidence is inherently incredible or consists of statements which 
are beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Duran v. Brown, 7 
Vet. App. 216 (1994).

The evidence considered by the RO in its August 2003 rating 
decision consisted of the Veteran's service treatment records, 
which reveal that in August 1990 the Veteran had "thumps" in 
his chest but denied any sharp or dull chest pain.  The 
assessment/diagnosis was normal physical examination.  At that 
time, the Veteran also had a normal EKG [electrocardiogram].  In 
May 1991 the evidence shows the Veteran had an elevated blood 
pressure reading of 143/82.  Blood pressure readings prior to and 
after May 1991 were essentially normal ranging from 112/66 to 
136/86.  In his report of Medical Examination at separation from 
active military service dated in June 1992, there were no 
abnormalities noted of the chest, heart, or vascular system.  
Additionally, in his Report of Medical History, the Veteran 
indicated he was in good health.  There was no indication of 
having had shortness of breath, pain or pressure in his chest, 
heart trouble or high blood pressure.

Also in evidence at the time of the final August 2003 rating 
decision, is radiographic imaging conducted in December 2002, 
which indicates a history of right-sided weakness, and transient 
ischemic attack/stroke.  The impression was no hemodynamically 
significant stenosis in the extracranial carotid artery systems 
bilaterally.  A CT [computed tomography] of the head taken in 
December 2002 showed no evidence of stroke or hemorrhage.  MRI 
[magnetic resonance imaging] taken in January 2003 revealed an 
impression of mild proximal narrowing involving the right renal 
artery with no definite stenosis present.  VA Medical Center (MC) 
treatment records dated from February 2003 through August 2003 
reveal various findings on examination of the Veteran including 
cerebrovascular accident.  

Evidence received since the August 2003 rating decision includes 
VAMC treatment records dated from September 2003 to September 
2004.  These records show the Veteran was diagnosed with having a 
stroke.  VAMC treatment records dated from May 2005 to January 
2006 provide no relevant diagnosis or assessment.  

Also added to the record since the last final denial in August 
2003 is the hearing transcript from the Veteran's hearing before 
the Board in February 2008.  At the hearing, the Veteran 
testified that he believes that the received treatment for 
cardiovascular problems while in the military.  Hearing 
Transcript (Tr.), p. 5.  He further testified that he had a 
stroke in December 2002.  Tr., p.6.  He stated that he was told 
that the stroke may have been from his years in the military.  He 
stated that he worked as a correction officer when he got out of 
the military.  Tr., p.7.  

Here, the Veteran's claim of service connection for residuals of 
CVA with right sided hemiparesis was previously denied on the 
basis that residuals of CVA with right sided hemiparesis were not 
present in service or otherwise related to active duty.  None of 
the additional medical evidence received since the August 2003 
rating decision pertains to an element of the claim that was 
found to be absent in the prior denial, that is, that residuals 
of CVA with right sided hemiparesis was incurred in or aggravated 
by military service or otherwise related to service.  Therefore 
such evidence is not new and material for the purpose of 
reopening the previously denied claim.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).
While the Veteran claims that his stroke may be related to 
hypertension that occurred in service, this is not the type of 
disability that can be readily diagnosed by a lay person, 
hypertension requires comprehensive blood pressure testing and 
diagnosing stroke and its residuals has required extensive 
diagnostic testing.  Neither condition can be readily diagnosed 
or its etiology determined by a layperson.   The information from 
the hearing testimony that the Veteran was told by a doctor that 
the stroke may have been from his years in the military, is new 
but not material.  The U.S. Court of Appeals for Veterans Claims 
has held that a lay person's statement about what a physician 
told him or her, i.e., "hearsay medical evidence," cannot 
constitute medical evidence, as "the connection between what a 
physician said and the layman's account of what he purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Moreover, the fact that it "may" be related to service 
is too attenuated to be a probative opinion.  It does not raise a 
reasonable possibility of substantiating the claim since such 
evidence lacks probative in deciding the matter at hand.  Overall 
the evidence does not show an onset of CVA in service, or within 
an applicable presumptive period following discharge from 
service.

As new and material evidence has not been received; the claim for 
service connection for residuals of CVA with right sided 
hemiparesis is not reopened and the appeal is denied.


ORDER

New and material evidence not having been received, the claim for 
service connection for residuals of cerebrovascular accident with 
right sided hemiparesis is not reopened, and the claim is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


